Title: To George Washington from Peterson & Taylor, 11 December 1787
From: Peterson & Taylor
To: Washington, George



Sir
Alexa[ndri]a 11 Decr 1787.

yours ⅌ the boy came safe to hand and observe its contents, we can in answer, deliver at the Genl Landing pine Scantling of any dimentions that may be wanting, but no Oak. the Price of Scantling 6/ reduced to plank Measure, the Common Kind of 18 Inch Shingles Called ½ Inch d[itt]o 13/6 M. Bald Cyprus—3 feet B. Cypress do, 54/ ⅌ th[ousan]d these are the Common prices we Sell at daily, your fish we will give the common price of the Season, and Shall want at Considerable quantity, we have only to add if the above prices are Approved off, in order to accomodate an agreement will be to determine, the quantity of each—as well when to be delivd &c. &c. Your Obt Servts

Peterson & Taylor

